20-862
     Li v. Garland
                                                                                    BIA
                                                                       Gordon-Uruakpa, IJ
                                                                            A205 984 872

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 9th day of November, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10            WILLIAM J. NARDINI,
11                 Circuit Judges.
12   _____________________________________
13
14   YI ZHU LI,
15            Petitioner,
16
17                   v.                                          20-862
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                  Gary J. Yerman, Esq., New
25                                    York, NY.
26
27   FOR RESPONDENT:                  Jeffrey Bossert Clark, Acting
28                                    Assistant Attorney General; John
 1                                  S. Hogan, Assistant Director;
 2                                  Deitz P. Lefort, Trial Attorney,
 3                                  Office of Immigration Litigation,
 4                                  United States Department of
 5                                  Justice, Washington, DC.
 6
 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner    Yi   Zhu    Li,   a   native    and   citizen   of   the

12   People’s Republic of China, seeks review of a February 12,

13   2020, decision of the BIA affirming a May 17, 2018, decision

14   of an Immigration Judge (“IJ”) denying Li’s application for

15   asylum,   withholding    of    removal,     and    relief    under     the

16   Convention Against Torture (“CAT”).              In re Yi Zhu Li, No.

17   A205 984 872 (B.I.A. Feb. 12, 2020), aff’g No. A205 984 872

18   (Immig. Ct. N.Y. City May 17, 2018).         We assume the parties’

19   familiarity with the underlying facts and procedural history.

20       We have considered both the IJ’s and the BIA’s opinions.

21   Wangchuck v. Dep’t of Homeland Security, 448 F.3d 524, 528

22   (2d Cir. 2006).   The applicable standards of review are well

23   established.   See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

24   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).               “Considering the

25   totality of the circumstances, and all relevant factors, a


                                         2
 1   trier of fact may base a credibility determination on . . .

 2   the consistency between the applicant’s or witness’s written

 3   and oral statements . . . , [and] the internal consistency of

 4   each such statement . . . without regard to whether an

 5   inconsistency, inaccuracy, or falsehood goes to the heart of

 6   the     applicant’s   claim,    or    any   other   relevant    factor.”

 7   8 U.S.C. § 1158(b)(1)(B)(iii).           “We defer . . . to an IJ’s

 8   credibility determination unless, from the totality of the

 9   circumstances, it is plain that no reasonable fact-finder

10   could make such an adverse credibility ruling.”              Xiu Xia Lin

11   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

12   Gao, 891 F.3d at 76.           Substantial evidence supports the

13   agency’s determination that Li was not credible as to her

14   claims that she was forced to have an abortion under China’s

15   family planning policy and that she was detained and hit on

16   account of her religion.

17         The IJ reasonably relied on inconsistencies between Li’s

18   testimony and her mother-in-law’s statement regarding when Li

19   was forced to terminate her pregnancy and how she arrived at

20   the family planning office for the procedure.            See 8 U.S.C.

21   § 1158(b)(1)(B)(iii).          Li’s explanation that her husband

22   wrote    her   mother-in-law’s       statement   was   not    compelling


                                          3
 1   because his statement was not similarly inconsistent.                             See

 2   Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

 3   petitioner must do more than offer a plausible explanation

 4   for his inconsistent statements to secure relief; he must

 5   demonstrate that a reasonable fact-finder would be compelled

 6   to     credit     his       testimony.”            (internal    quotation        marks

 7   omitted)).            The       agency    also     reasonably    relied     on    the

 8   inconsistency between Li’s testimony that she never became

 9   pregnant after the abortion and her medical record from China,

10   which     listed            a     2004         pregnancy.         See     8 U.S.C.

11   § 1158(b)(1)(B)(iii).              The agency was not compelled to credit

12   Li’s    explanation             that     another     woman’s    information       was

13   mistakenly recorded in her medical record.                       See Majidi, 430

14   F.3d at 80.

15          The agency also reasonably relied on Li’s inconsistent

16   evidence regarding her baptism, which provided four different

17   baptism     dates       and       different        locations.      See    8 U.S.C.

18   § 1158(b)(1)(B)(iii).               Contrary to Li’s contention that the

19   agency erred in relying on only one inconsistency to find her

20   not credible as to her religious persecution claim, there

21   were numerous inconsistencies and she admitted to knowingly

22   obtaining       and    submitting          a    baptism     certificate   with     an


                                                    4
 1   incorrect date because such evidence was necessary to support

 2   her claim.    See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Likai

 3   Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020) (“[E]ven a

 4   single inconsistency might preclude an alien from showing

 5   that an IJ was compelled to find him credible. Multiple

 6   inconsistencies would so preclude even more forcefully.”).

 7       Given the numerous inconsistencies related to both her

 8   family planning claim and her religious practice, the adverse

 9   credibility        determination     is    supported     by   substantial

10   evidence     and    is   dispositive      of   asylum,   withholding   of

11   removal, and CAT relief.           See Xiu Xia Lin, 534 F.3d at 165–

12   66; Paul v. Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

13       For the foregoing reasons, the petition for review is

14   DENIED.    All pending motions and applications are DENIED and

15   stays VACATED.

16                                       FOR THE COURT:
17                                       Catherine O’Hagan Wolfe,
18                                       Clerk of Court




                                           5